Exhibit 10.20

 

LOGO [g521085g16w24.jpg]

April 15, 2013

Gene Austin

RE: Offer of Employment

Dear Gene,

On behalf of Bazaarvoice, Inc. (the “Company”), I am pleased to invite you to
join the Company as President reporting to Stephen Collins, Chief Executive
Officer. You will be expected in this position to devote your full business
time, attention and energies to the performance of your duties with the Company.
If you accept our offer of employment by complying with the instructions set
forth in the last paragraph of this offer, your first day of employment is to be
determined. The terms of this offer of employment are as follows:

1. At-Will Employment. You should be aware that your employment with the Company
is for no specified period and constitutes “at-will” employment. As a result,
you are free to terminate your employment at any time, for any reason or for no
reason. Similarly, the Company is free to terminate your employment at any time,
for any reason or for no reason.

2. Office Location. Your primary office location will be in our Austin, TX
Office located at 3900 N. Capital of Texas Hwy., Suite 300, Austin, TX 78731.

3. Compensation. The Company will pay you a base salary at a rate of $26,666.67
per month (annualized to $320,000 per year) in accordance with the Company’s
standard payroll policies, including compliance with applicable withholding
requirements.

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

Key Executive Bonus Plan: In addition to your base salary, you will be eligible
to participate in an annual Key Executive Bonus Plan (effective May 1, 2013 for
FY’14) to be adopted each fiscal year that sets your targeted bonus amount to be
paid upon achievement of defined goals for the company and you. In your initial
year of employment, your targeted annual bonus will be $224,000 at 100%
achievement, pro-rated from your date of hire. The first and last payment by the
Company to you will be adjusted, if necessary, to reflect the commencement or
termination date other than the first or last working day of a pay period.

4. Stock Ownership.

(a) Stock Options: Subject to approval by the Company’s Board of Directors, you
will be granted an option under the Company’s 2012 Equity Incentive Plan to
purchase 550,000 shares of the Company’s common stock at a price per share equal
to the fair market value of the common stock on the date upon which the Board of
Directors approves the option grant. We will recommend that the Company’s Board
of Directors set your vesting schedule with respect to such option as follows:
One-fourth ( 1/4th) of the shares subject to the option will vest on the first
anniversary of your employment with the Company and an additional one
forty-eighth (1/48th) of the total number of such shares will vest on the
corresponding day of each month thereafter, subject to your continued employment
with the Company on any such date.

(b) Restricted Stock Units: Subject to the approval by the Company’s Board of
Directors, you will be granted a restricted stock unit under the Company’s 2012
Equity Incentive Plan for 200,000 shares of the Company’s common stock. We will
recommend that the Company’s Board of Directors set your vesting schedule with
respect to such restricted stock units as follows:

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

Twenty-five percent (25%) of the total number of units will vest on the first
day of the first calendar quarter following the first anniversary of your date
of hire (e.g., if your date of hire is January 15, 2013, the first installment
would vest on April 1, 2014) and an additional twenty-five percent (25%) of the
total number of units will vest on the corresponding date of each year
thereafter, subject to your continued employment with the Company on each such
date. This restricted stock unit will be granted pursuant to a Restricted Stock
Unit Award Agreement to be entered into between you and the Company.

(c) Vesting Acceleration: In the event of your Termination Upon Change of
Control (as defined in Exhibit A attached hereto), one hundred (100%) of the
total number of unvested shares subject to your option and restricted stock unit
shall be immediately vest and become exercisable.

5. Severance Benefits. In the event that your employment with the Company is
terminated, you will be entitled to receive certain severance benefits. The
Company’s severance obligations, and the terms and conditions of such severance
obligations are set forth in Exhibit A, which is incorporated into this letter
agreement and attached hereto.

6. Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time.

7. Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

8. Prior Employment Relationships; Conflicting Obligations. If you have not
already done so, we request that you disclose to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. It
is the Company’s understanding that any such agreements will not prevent you
from performing the duties of your position and you represent that such is the
case. Moreover, you agree that, during the term of your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

9. Employee Proprietary Information Agreement. As a condition of this offer of
employment, you will be required on your first day of employment to complete and
sign the Company’s standard form of Employee Proprietary Information Agreement
(the “EPIA”) attached hereto as Exhibit B.

10. General. This offer letter, the Termination Upon Change of Control, EPIA,
the Stock Option Agreement and the Restricted Stock Unit Award Agreement
covering the shares described in paragraph 4, when signed by you, set forth the
terms of your employment with the Company and supersede any and all prior
representations and agreements, whether written or oral. In the event of a
conflict between the terms and provisions of this offer letter, on the one hand,
and the Termination Upon Change of Control, EPIA, the Stock Option

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

Agreement and the Restricted Stock Unit Award Agreement, on the other hand, the
terms and provisions of the Termination Upon Change of Control, EPIA, the Stock
Option Agreement and the Restricted Stock Unit Award Agreement will control. Any
amendment of this offer letter or any waiver of a right under this offer letter
must be in a writing signed by you and an officer of the Company. This offer
letter will be governed by Texas law without giving effect to its conflict of
law principles.

11. Background Check; Contingencies. This offer of employment is contingent upon
the satisfactory completion of background screens to be performed by the Company
and/or independent contractors of the Company. If such checks fail to satisfy
the Company’s requirements for employees at your level, this offer of employment
shall be rescinded.

12. Section 409A. It is the intent of this letter that all payment and benefits
hereunder comply with or be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder and any applicable state law requirements
(“Section 409A”) so that none of the payments and benefits to be provided under
this letter will be subject to the additional tax imposed under Section 409A,
and any ambiguities or ambiguous terms herein will be interpreted to be exempt
or so comply. Each payment and benefit payable under this letter is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. You and the Company agree to work together in good faith
to consider amendments to this letter and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to you under Section 409A.

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

Notwithstanding anything herein to the contrary, the reimbursement of expenses
or in-kind benefits provided pursuant to this letter agreement shall be subject
to the following conditions: (1) the expenses eligible for reimbursement or
in-kind benefits in one taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made the
earliest of (i) the date called for under Company’s applicable policies,
(ii) the time provided by this Agreement, and (iii) the end of the year after
the year in which such expense was incurred; and (3) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me not later than April 19, 2013.

 

Sincerely,

 

BAZAARVOICE, INC.

 

LOGO [g521085signature.jpg]

 

Kathy Smith-Willman,

 

Director – People Relations

 

Agreed and Accepted by:

Signature:   /s/ Gene Austin

Date: April 25, 2013

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

EXHIBIT A

1. Severance.

(a) As set forth in the accompanying letter agreement, you and the Company shall
be entitled to terminate your employment with the Company at any time, for any
or no reason. Upon your termination of employment, you shall be entitled to the
following:

(i) if the Company terminates your employment for Cause, if you resign without
Good Reason, or if your employment is terminated due to death or Disability, you
shall be entitled to (A) your Base Salary through the date of termination;
(B) reimbursement of all expenses, including travel, for which you are entitled
to be reimbursed pursuant to the Company’s current expense reimbursement policy,
but for which you have not yet been reimbursed; and (C) no other severance or
benefits of any kind, except as set forth below or as otherwise required by law
or pursuant to any written Company plans or policies, as then in effect;

(ii) [intentionally omitted]; and

(iii) in the event of a Termination Upon Change of Control, then, in addition to
the benefits described in Section 1(a)(i) above, subject to the limitations of
Section 1(b) and Section 2 of this Exhibit A, you shall be entitled to receive
severance payments in an aggregate amount equal to twelve (12) months of your
then-current Base Salary, to be paid in twelve (12) equal monthly installments
beginning on the Company’s first regular payroll date following the effective
date of the release described in Section 1(c) below (except as otherwise
provided in paragraph 1(c)), in accordance with the Company’s regular payroll
practices, and shall be less applicable withholding.

(b) Conditions Precedent. Any severance payments contemplated by
Section 1(a)(ii) above are conditional on your: (i) continuing to comply with
the terms of the accompanying letter agreement and the EPIA; and (ii) complying
with the release requirements of Section 1(c) below. Notwithstanding the
foregoing, this Section 1(b) shall not limit your ability to obtain expense
reimbursements pursuant to the Company’s current expense reimbursement policy or
benefits otherwise required by law or in accordance with written Company plans
or policies, as then in effect.

(c) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 1(a)(ii) or Section 1(a)(iii) of this Exhibit A will be
subject to your signing and not revoking a separation agreement including a
general release of claims relating to your employment and/or the accompanying
letter agreement and this Exhibit A against the Company or its successor, its
subsidiaries and their respective

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

directors, officers and stockholders and affirmation of obligations hereunder
and under the EPIA in a form reasonably satisfactory to the Company or its
successor (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). If the Release does not become effective and
irrevocable by the Release Deadline, you will forfeit any rights to severance or
benefits under this letter. In no event will severance payments or benefits be
paid or provided until the Release becomes effective and irrevocable.
Notwithstanding anything to the contrary in this Agreement, in the event that
your termination occurs at a time during the calendar year where it would be
possible for the Release to become effective in the calendar year following the
calendar year in which your termination occurs, any severance that would be
considered Deferred Payments (as defined in Section 3 of this Exhibit A) will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such termination occurs, or, if later, (1) the Release
Deadline, (ii) such time as required by the payment schedule applicable to each
severance benefit, or (iii) such time as required by Section 3 of this Exhibit
A.

2. Definitions. The following terms shall have the meaning ascribed to each such
term:

(a) “Termination Upon Change of Control” means any termination of your
employment by the Company without Cause or as a result of your resignation with
Good Reason during the period commencing on or after the date that the Company
has signed a definitive agreement or that the Company’s board of directors has
endorsed a tender offer for the Company’s stock that in either case when
consummated would result in a Change of Control (even though consummation is
subject to approval or requisite tender by the Company’s stockholders and other
conditions and contingencies) and ending at the earlier of the date on which
such definitive agreement or tender offer has been terminated without a Change
of Control or on the date which is twelve (12) months following the consummation
of any transaction or series of transactions that results in a Change of
Control.

(b) “Cause” means (i) your willful and continued failure to perform
substantially your duties with the Company (other than any such failure
resulting from your Disability), (ii) any act of personal dishonesty, fraud or
misrepresentation taken by you which was intended to result in substantial gain
or personal enrichment for you at the expense of the Company, (iii) the willful
engaging by you in illegal conduct or gross misconduct which is or is reasonably
likely to be injurious to the Company; (iv) your conviction of, or plea of nolo
contendere or guilty to, a felony under the laws of the United States or any
State; (v) your breach of the terms of your agreement(s) with the Company
relating to proprietary information and inventions assignment, including your

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

EPIA; or (vi) your material breach of the terms of this letter. For purposes of
this letter, clauses (i), (v) and (vi) shall constitute “Cause” only after you
have received from the Board written notice describing the circumstances of such
breach or failure in reasonable detail and have been given a reasonable cure
period of not less than thirty (30) days.

(c) “Change of Control” means (a) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company or (B) the
combined voting power of the Company’s then-outstanding securities; (b) the
Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company’s assets (or consummation of any
transaction, or series of related transactions, having similar effect), unless
at least fifty (50%) percent of the combined voting power of the voting
securities of the entity acquiring those assets is held by persons who held the
voting securities of the Company immediate prior to such transaction or series
of transactions; (d) the dissolution or liquidation of the Company, unless after
such liquidation or dissolution all or substantially all of the assets of the
Company are held in an entity at least fifty (50%) percent of the combined
voting power of the voting securities of which is held by persons who held the
voting securities of the Company immediately prior to such liquidation or
dissolution; or (e) any transaction or series of related transactions that has
the substantial effect of any one or more of the foregoing.

(d) “Disability” means that you, at the time notice is given, have been unable
to substantially perform your duties under the accompanying letter agreement for
not less than one-hundred and twenty (120) work days within a twelve
(12) consecutive month period as a result of your incapacity due to a physical
or mental condition and, if reasonable accommodation is required by law, after
any reasonable accommodation.

(e) “Good Reason” refers to the existence or occurrence of the following,
provided in each case that your resignation occurs within thirty (30) days after
the original occurrence of such event: (i) a change in your position with the
Company or a successor entity that materially reduces your position, title,
duties and responsibilities or

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

the level of management to which you report; (ii) a material reduction in your
total compensation and benefits package (including base salary, fringe benefits
and target bonus under any corporate-performance based bonus or incentive
programs as established from time to time) (provided, that, for the avoidance of
doubt, the Time-Based Option and the Performance-Based Option shall not be
deemed compensation or benefits for purposes of this definition); or (iii) a
relocation of your place of employment by more than fifty (50) miles from the
Company’s current offices in Austin, Texas; provided, however, an event
described in clauses (i), (ii) or (iii) of this paragraph shall give rise to
Good Reason if and only if such change, reduction or relocation is effected
without your consent.

3. Section 409A. The Company intends that all severance payments made under this
letter comply with, or be exempt from, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and any guidance promulgated
thereunder (“Section 409A”) so that none of the payments or benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. If, at the time of your termination of
employment, you are a “specified employee” within the meaning of Section 409A
and the severance benefits payable under this letter, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation under Section 409A (together, the “Deferred Payments”),
payment of such Deferred Payments will be delayed to the extent necessary to
avoid the imposition of the additional tax imposed under Section 409A, which
generally means that you will receive payment on the first payroll date that
occurs on or after the date that is six (6) months and one (1) day following
your termination of employment. You and the Company agree to work together in
good faith to consider amendments to this letter and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to you under
Section 409A. In no event will the Company reimburse you for any taxes that may
be imposed on you as a result of Section 409A.

4. Notices. All notices, requests, and other communications hereunder must be in
writing and will be deemed to have been duly given only if (i) delivered
personally or by overnight courier, (ii) delivered by facsimile transmission
with delivery confirmation, or (iii) mailed (postage prepaid by certified or
registered mail, return receipt requested) (effective three business days
following mailing) to you at the address set forth on the first page hereof or
to the Company at the Company’s then-current principal executive office. An
electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this letter if sent with return receipt requested to the
electronic mail address specified by the receiving party. Electronic Notice
shall be deemed received at the time the party sending Electronic Notice
receives verification of

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
five (5) days after receipt of the written request for Nonelectronic Notice. Any
party from time to time may change its address, facsimile number, electronic
mail address, or other information for the purpose of notices to that party by
giving written notice specifying such change to the other party hereto.

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]



--------------------------------------------------------------------------------

LOGO [g521085g16w24.jpg]

 

EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT

 

Austin, Gene - President

 

LOGO [g521085g57x98.jpg]